UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4740
TIMOTHY GADSON, a/k/a Tanaka,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Florence.
             C. Weston Houck, Senior District Judge.
                            (CR-01-817)

                      Submitted: October 1, 2003

                      Decided: November 13, 2003

    Before MICHAEL, TRAXLER, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

James T. McBratney, Jr., MCBRATNEY LAW FIRM, P.A., Flor-
ence, South Carolina, for Appellant. Alfred William Walker Bethea,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. GADSON
                              OPINION

PER CURIAM:

   Timothy Gadson appeals his convictions and life sentence for con-
spiracy to distribute and possess with intent to distribute cocaine base,
in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), 846 (2000); four
counts of carrying a firearm in relation to a drug trafficking crime, in
violation of 18 U.S.C. §§ 924(c), 2 (2000); and interference with
commerce by threat or violence, in violation of the Hobbs Act, 18
U.S.C. § 1951 (2000). Gadson’s attorney has filed a brief in accor-
dance with Anders v. California, 386 U.S. 738 (1967), raising suffi-
ciency of the evidence but stating that he finds no meritorious
grounds for appeal. Gadson filed a pro se supplemental brief raising
several additional issues. The United States declined to file a brief.
Finding no reversible error, we affirm.

   In the Anders brief, counsel challenges the sufficiency of the evi-
dence as to each count of conviction. Viewing the evidence in the
light most favorable to the Government, and assuming that the jury
resolved all contradictions in the testimony in favor of the Govern-
ment, we conclude that the evidence presented at trial is sufficient to
support each conviction. Glasser v. United States, 315 U.S. 60, 80
(1942); United States v. Romer, 148 F.3d 359, 364 (4th Cir. 1998);
United States v. Burgos, 94 F.3d 849, 857 (4th Cir. 1996) (en banc)
(defining the test for conspiracy); United States v. Lomax, 293 F.3d
701, 705 (4th Cir. 2002) (outlining the test for § 924(c)); United
States v. Bengali, 11 F.3d 1207, 1211 (4th Cir. 1993) (stating the test
for the Hobbs Act).

   In his pro se supplemental brief, Gadson argues that his life sen-
tence for conspiracy is unconstitutional because he is not a career
offender. However, after careful review of the record, we conclude
that the district court properly sentenced Gadson as a career offender.
See U.S. Sentencing Guidelines § 4B1.1 (2001). We have reviewed
the remainder of the claims in Gadson’s pro se supplemental brief and
concluded that they are without merit.

   In accordance with Anders, we have reviewed the entire record in
this case and have found no meritorious issues for appeal. We there-
                       UNITED STATES v. GADSON                          3
fore affirm Gadson’s convictions and sentence. This court requires
that counsel inform his client, in writing, of his right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes that such petition
would be frivolous, then counsel may move in this court for leave to
withdraw from representation. Counsel’s motion must state that a
copy thereof was served on the client. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                                                             AFFIRMED